NEWS RELEASE Contact: Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL REPORTS HIGHER 2 EMPHASIS LATROBE, PA, January 24, 2008 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the year ended December 31, 2007. The Company earned $3,065,000 (or $1.01 per average share outstanding) in 2007 compared to $2,958,000 (or $.95 per average share outstanding) in 2006. Earnings for the fourth quarter of 2007 were $892,000 (or $.29 per average share outstanding) compared to $833,000, (or $.27 per average share outstanding) for the same period in 2006. Earnings-per-share for the years ended December 31, 2007 and 2006 are based on 3,038,761 and 3,129,245 average shares outstanding, respectively. Gregg E. Hunter, President and Chief Executive Officer noted, “In today’s troubled financial environment it bears repeating that Commercial National Financial Corporation has a solid balance sheet, top loan portfolio credit quality, a high yielding U.S. Government Agency guaranteed bond portfolio, a well-balanced and attractively priced deposit base, ample non-deposit funding alternatives, strong capital and a valuable dividend yield.In addition, the company is not, and has never been, involved with any of the hedging and sub-prime mortgage related chicanery that has so recently pressured the financial industry sector through untold billions in realized and potential equity-depleting losses. As a result of the aforementioned, your corporation’s net income rose in 2007 while many other financial institutions experienced net income declines.” Mr. Hunter added, “Your board and management are administering the affairs of this corporation in a manner designed to protect the interests of the long-term investors who value a high dividend stream along with institutional safety and soundness. These are arduous times for the entire financial services industry. This financial landscape requires effective risk management to preserve shareholders’ equity and to maintain dividend payments to shareholders.In banking, when times get tough and you push the envelope through excessive reliance on optimistic assumptions, cut corners, sacrifice traditional standards and engage in activities you do not really understand, then you have failed in your fiduciary risk management process and losses are likely to follow.Your corporation did not fail in this regard during 2007 and it also posted improved earnings for the year.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. # # # COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except per share data) December 31 December 31 2007 2006 ASSETS Cash and due from banks $ 9,836 $ 10,134 Interest bearing deposits with banks 93 22 9,929 10,156 Securities available for sale 109,960 78,996 Restricted investments in bank stock 2,375 1,180 Loans 227,005 229,528 Allowance for loan losses (1,869 ) (1,806 ) Net loans 225,136 227,722 Premises and equipment 3,728 3,886 Other assets 16,514 16,256 Total assets $ 367,642 $ 338,196 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ 64,914 $ 65,699 Interest bearing 228,605 228,221 Total deposits 293,519 293,920 Other liabilities 2,487 2,047 Short-term borrowings 13,175 5,000 Long-term borrowings 20,000 - Total liabilities 329,181 300,967 Shareholders' equity Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 3,028,813 and 3,044,813 shares outstanding in 2007 and 2006, respectively 7,200 7,200 Retained earnings 40,505 39,869 Accumulated other comprehensive income 1,437 566 Less treasury stock, at cost, 571,187 and 555,187 shares in 2007 and 2006 (10,681 ) (10,406 ) Total shareholders' equity 38,461 37,229 Total liabilities and shareholders' equity $ 367,642 $ 338,196 COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (dollars in thousands, except per share data) Three Months Year Ended December 31 Ended December 31 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 3,461 $ 3,470 $ 13,724 $ 13,054 Interest and dividends on securities: Taxable 1,637 1,143 5,050 4,092 Exempt from federal income taxes 33 34 136 143 Other 6 1 132 352 Total Interest income 5,137 4,648 19,042 17,641 INTEREST EXPENSE: Interest on deposits 1,772 1,641 6,707 5,728 Interest on short-term borrowings 148 45 313 136 Interest on long-term borrowings 232 - 259 Total Interest expense 2,152 1,686 7,279 5,864 NET INTEREST INCOME 2,985 2,962 11,763 11,777 PROVISION FOR LOAN LOSSES - 90 90 210 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 2,985 2,872 11,673 11,567 OTHER OPERATING INCOME: Asset management and trust income 250 253 1,029 922 Service charges on deposit accounts 176 163 662 642 Other service charges and fees 183 180 697 710 Net security gains - - - 25 Income from investment in life insurance 168 155 590 547 Other income 35 43 149 208 Total other operating income 812 794 3,127 3,054 OTHER OPERATING EXPENSES Salaries and employee benefits 1,294 1,270 5,324 5,154 Net occupancy 177 165 713 711 Furniture and equipment 138 146 522 615 Legal and professional fees 116 82 453 639 Pennsylvania shares tax 134 140 542 561 Other expenses 740 753 3,109 2,977 Total other operating expenses 2,599 2,556 10,663 10,657 INCOME BEFORE INCOME TAXES 1,198 1,110 4,137 3,964 Income tax expense 306 277 1,072 1,006 Net income $ 892 $ 833 $ 3,065 $ 2,958 Average Shares Outstanding 3,028,813 3,044,813 3,038,761 3,129,245 Net Income Per Share $ 0.29 $ 0.27 $ 1.01 $ 0.95
